Citation Nr: 0920159	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for residuals of a left 
scalp disorder, to include scars, due to shell fragment 
wound.

2.	Entitlement to service connection for residuals of a left 
tympanic perforation due to shell fragment wound.

3.	Entitlement to service connection for residuals of a 
stomach disorder, to include scars, due to shell fragment 
wound.

4.	Entitlement to service connection for a dental disorder, 
claimed as mouth and gum disabilities, due to shell fragment 
wound.

5.	Entitlement to an initial increased rating for residuals 
of shell fragment wound to the left lateral trunk (claimed as 
back area), to include scars, currently evaluated as 0 
percent disabling.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
April 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran testified at a Board hearing in August 2006, 
during which he withdrew his increased rating claims for 
post-traumatic stress disorder (PTSD) and malaria.

The case was remanded by the Board in October 2006.  By 
rating decision dated in October 2008, several of the issues 
that were before the Board at that time, including a 
compensable evaluation for the residuals of a shell fragment 
wound of the left shoulder, service connection for a left eye 
disorder, service connection for the residuals of a left face 
disorder, and service connection for a skin disorder were 
granted.  The remaining issues have been returned for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted, the Veteran has testified before the undersigned in 
August 2006.  Following the return of the claims file to the 
Board after remand, the Veteran submitted a request for a 
second hearing before a Member of the Board at the RO.  In 
April 2009, he reiterated his request for a second travel 
board hearing. Also, in a letter dated in March 2009, the 
Veteran indicated that he no longer wanted representation by 
the Veterans of Foreign Wars of the United States. 
Clarification of representation of this matter is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran 
to clarify the organization or 
individual he wishes to represent him 
with respect to the issues on appeal.

2.  The RO should schedule the 
appellant for a Travel Board hearing at 
the RO in accordance with the 
applicable provisions. The appellant 
and his representative, if any, should 
be notified of the time and place to 
report. If he subsequently desires to 
withdraw the hearing request, such 
action should be taken at the RO. After 
the hearing, the claims file should be 
returned to the Board in accordance 
with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




